GUARANTY

        THIS GUARANTY (this “Guaranty”) is made as of the 5th day of December,
2005, by CERTIFIED GROCERS MIDWEST, INC., an Illinois corporation (“Guarantor”),
for the benefit of FRESH BRANDS, INC., a Wisconsin corporation (“Company”), in
connection with the Merger Agreement referred to below.


WITNESSETH:

        WHEREAS, on the date hereof, Company has entered into that certain
Agreement and Plan of Merger (the “Merger Agreement”), by and among Company,
Certified Holdings, Inc., a Delaware corporation (“Parent”), and Pillow
Acquisition Corp., a Wisconsin corporation and a wholly owned subsidiary of
Parent (“Acquisition Sub”), pursuant to which Acquisition Sub will merge with
and into Company (the “Merger”), with Company continuing as the surviving
corporation in the Merger (Company as the surviving corporation in the Merger
being referred to herein as “Surviving Corporation”), upon the terms and subject
to the conditions set forth in the Merger Agreement; and

        WHEREAS, the Merger Agreement provides that, generally speaking, upon
the effective time of the Merger, each share of Company’s common stock, $0.05
par value per share, issued and outstanding immediately prior to the effective
time shall be canceled and be converted into the right to receive $7.05 in cash
payable to the holder thereof, without interest (the “Merger Consideration”),
upon surrender of the certificate representing such share; and

        WHEREAS, in order to induce Company to enter into the Merger Agreement,
Guarantor is executing and delivering this Guaranty whereby Guarantor shall
guarantee the payment by Parent when due of the aggregate Merger Consideration.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        SECTION 1. Definitions. Terms defined in the Merger Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for in the Merger Agreement.

        SECTION 2. Representations, Warranties and Covenants. Guarantor
represents and warrants to Company that:

          (A)     Guarantor is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Illinois. Guarantor has all
requisite corporate power and authority to execute and deliver this Guaranty and
to carry out the transactions contemplated hereby.


--------------------------------------------------------------------------------

          (B)     The execution and delivery of this Guaranty and the
consummation of the transactions contemplated hereby have been duly authorized
and approved by the board of director of Guarantor. No other or further
corporate act or proceeding on the part of Guarantor or its shareholders is
necessary to authorize or approve this Guaranty or the consummation of the
transactions contemplated hereby. This Guaranty constitutes a valid and binding
agreement of Guarantor, enforceable against it in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally, and by general equitable principles.


          (C)     Neither the execution and delivery of this Guaranty nor the
consummation by Guarantor of the transactions contemplated hereby (i) will
violate any Laws or Orders of any Governmental Entity applicable to Guarantor,
(ii) will require any authorization, consent, approval, exemption or other
action by or notice to any Governmental Entity or (iii) will violate or conflict
with, or constitute a default (or an event that, with notice or lapse of time,
or both, would constitute a default) under, or will result in the termination
of, or accelerate the performance required by, any term or provision of the
charter, bylaws or similar organizational documents of Guarantor or of any
Contract to which Guarantor is a party or by which Guarantor or any of its
assets or properties may be bound or affected, except in the case of Contracts
for any such items which would not, individually or in the aggregate, have a
material adverse effect on Guarantor taken as a whole or impair or adversely
affect in any material respect Guarantor’s ability to perform its obligations
under this Guaranty.


        SECTION 3. Unconditional Guaranty. Guarantor hereby unconditionally
guarantees the obligation of Parent, subject to the terms and satisfaction of
the conditions set forth in the Merger Agreement, to, at or prior to the
Effective Time, make available or cause to be made available to the Paying Agent
cash in amounts necessary for the payment of the Merger Consideration under
Section 1.08(b) of the Merger Agreement to which holders of Shares shall be
entitled at the Effective Time pursuant to Section 1.06(a) of the Merger
Agreement (the foregoing being referred to as the “Guaranteed Obligations”).
Upon failure by Parent to pay punctually any such amount if and when due in
accordance with the Merger Agreement, Guarantor agrees that it shall forthwith
make available or cause to be made available to the Paying Agent cash in amounts
necessary for the payment of the Guaranteed Obligations. If Parent is obligated
to consummate the Merger pursuant to the terms and conditions of the Merger
Agreement, no further act or thing need occur to establish Guarantor’s liability
hereunder, and no act or thing, except full payment of the Guaranteed
Obligations, shall in any way exonerate Guarantor hereunder or modify, limit or
release Guarantor’s liability hereunder. If Parent is obligated to consummate
the Merger pursuant to the terms and conditions of the Merger Agreement, this is
an absolute, unconditional and continuing guaranty of payment of the Guaranteed
Obligations and shall continue to be in force and be binding upon Guarantor
until the Guaranteed Obligations been paid in full and are no longer subject to
any right of recovery. Notwithstanding anything herein to the contrary, if
Parent shall not be obligated to consummate the Merger pursuant to the terms and
conditions of the Merger Agreement, Guarantor shall have no obligation
hereunder.

        SECTION 4. Discharge Only Upon Payment in Full. Guarantor’s obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been paid in full in cash and are no longer subject to any right of
recovery or the Merger Agreement shall have terminated in accordance with its
terms.

--------------------------------------------------------------------------------

        SECTION 5. Waivers. Guarantor waives any and all defenses and discharges
available to a surety, guarantor or accommodation co-obligor claims pertaining
to the Guaranteed Obligations, except the defense of discharge by payment in
full. Without limiting the generality of the foregoing, Guarantor will not
assert, plead or enforce against Company any defense of waiver, release,
discharge or disallowance in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to Company or any other
Person liable in respect of any of the Guaranteed Obligations, or any setoff
available against Company or any other such Person. The liability of Guarantor
shall not be affected or impaired by any voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, Company or any of its assets. Guarantor irrevocably waives
acceptance, presentment, demand for payment (except demand for payment of the
Guaranteed Obligations from Parent first before demanding payment from the
Guarantor pursuant hereto), notice of dishonor or nonpayment and protest of any
instrument evidencing the Guaranteed Obligations, as well as any requirement
that at any time any action be taken by any Person against Parent or Surviving
Corporation or any other Person other than Company’s demand for payment of the
Guaranteed Obligations from Parent first before demanding payment from the
Guarantor pursuant hereto. Notwithstanding anything herein to the contrary, any
and all defenses or discharges available to Parent or Acquisition Sub with
respect to any alleged obligation to consummate the Merger pursuant to and in
accordance with the Merger Agreement or otherwise with respect to the amount of
the Merger Consideration shall be available and may be asserted by Guarantor
with respect to any alleged obligation to make any payment hereunder with
respect to the Guaranteed Obligations.

--------------------------------------------------------------------------------

        SECTION 6. Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed given (a) on the date of
delivery, upon delivery in person, (b) on the fifth business day after delivery,
by registered or certified mail (postage prepaid, return receipt requested), or
(c) one business day after having been sent by express mail through a nationally
recognized overnight courier, in each case to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

        (a)     If to Guarantor:

  Certified Grocers Midwest, Inc.
One Certified Drive
Hodgkins, Illinois 60525
Attention: Ken Koester


  With a copy to:
Sonnenschein Nath & Rosenthal LLP
8000 Sears Tower
233 South Wacker Drive
Chicago, Illinois 60606
Attention: J. Ross Docksey


        (b)     If to Company:

  Fresh Brands, Inc.
2215 Union Avenue
Sheboygan, Wisconsin 53081
Attention: Louis E. Stinebaugh


  With a copy to:
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Steven R. Barth


        SECTION 7. No Waivers. No failure or delay by Company in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty and the Merger Agreement shall be cumulative
and not exclusive of any rights or remedies provided by law.

        SECTION 8. Successors and Assigns. This Guaranty is for the benefit of
Company and its successors and permitted assigns, including, without limitation,
Surviving Corporation, and shall survive consummation of the Merger. This
Guaranty shall be binding upon Guarantor and its respective successors and
assigns.

--------------------------------------------------------------------------------

        SECTION 9. Changes in Writing. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of Guarantor and Company.

        SECTION 10. Governing Law. This Guaranty shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the State of Wisconsin. The Guarantor hereby (i) consents to the personal
jurisdiction of the state and federal courts located in the State of Wisconsin
in connection with any controversy related to its Guaranty; (ii) waives any
argument that venue in any such forum is not convenient, (iii) agrees that any
litigation initiated by the Lender or the Guarantor in connection with this
Guaranty shall be venued in either the Circuit Court of Milwaukee County,
Wisconsin, or the United States District Court, Eastern District of Wisconsin;
and (iv) agrees that a final judgment not subject to appeal in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

        SECTION 11. WAIVER OF JURY TRIAL. GUARANTOR HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.

        SECTION 12. Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

        SECTION 13. Expenses of Enforcement. Guarantor agrees to reimburse
Company for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees) paid or incurred by Company in connection with the
collection and enforcement of amounts due pursuant to this Guaranty.

        SECTION 14. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

        SECTION 15. Merger. This Guaranty represents the final agreement of
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between Guarantor and Company or any other Person.

--------------------------------------------------------------------------------

        SECTION 16. Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

        IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

CERTIFIED MIDWEST GROCERS, INC.

  By:  /s/ Kenneth R. Koester         Name:  Kenneth R. Koester
        Title:  President